Appeal by the defendant from a judgment of the County Court, Suffolk County (Crecca, J.), rendered June 30, 2005, convicting her of conspiracy in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of conspiracy in the fourth degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
*541Contrary to the defendant’s contention, the trial court’s circumstantial evidence charge was proper. The charge “adequately conveyed to the jury the principle that it must appear that the inference of guilt was the only one that could fairly and reasonably be drawn, and the evidence had to exclude beyond a reasonable doubt every hypothesis of innocence” (People v Brewster, 48 AD3d 590, 590 [2008]; see People v Ford, 66 NY2d 428, 441 [1985]; People v Sanchez, 61 NY2d 1022, 1024 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Rivera, J.P, Spolzino, Dickerson and Eng, JJ., concur.